Citation Nr: 1622157	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-07 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an effective date prior to November 1, 2001, for entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine.
 
 2. Entitlement to an effective date prior to November 1, 2001, for entitlement to service connection for DDD of the cervical spine.
 
 3. Entitlement to an effective date prior to November 1, 2001, for entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2002 and December 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The April 2002 rating decision granted entitlement to service connection for DDD of the lumbar and cervical spine; 20 percent disability ratings were assigned to each, effective November 1, 2001.  A December 2002 rating decision increased the initial evaluations assigned to the lumbar and cervical spine disabilities to 40 percent and 30 percent, respectively, effective from the date of service connection.  The December 2002 rating decision also granted entitlement to a TDIU, effective November 1, 2001.  The Veteran filed a notice of disagreement (NOD) dated February 2003, in which he expressed disagreement with the assigned effective dates of service connection and entitlement to a TDIU.

In an October 2013 decision, the Board denied, in pertinent part, the Veteran's claims for entitlement to an effective date prior to November 1, 2001, for service connection for DDD of the lumbar spine, an effective date prior to November 1, 2001, for service connection for DDD of the cervical spine, and an effective date prior to November 1, 2001, for a TDIU.

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court) to the extent that it denied entitlement to an effective date prior to November 1, 2001 for service connection for DDD of the lumbar spine, for service connection for DDD of the cervical spine, and for a TDIU.  In May 2014, the Court granted a Joint Motion for Remand (Joint Motion), and ordered this Board decision be vacated, and the claims remanded to the Board. 

The Board again denied this appeal in an August 2014 decision.  The Veteran appealed the Board's August 2014 decision to the Court, which issued a memorandum decision in September 2015.  The Court reversed the Board's decision to the extent it found that the appellant had specifically requested pension benefits rather than service-connected benefits in his January 1991 claim and that prior to November 2001, the appellant had not submitted any communication or action indicating an intent to reopen his back disability claim or to file an original claim of entitlement to service connection for a neck disability.  The Court then vacated and remanded the matters to the Board for further adjudication.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

This matter must be remanded because the Veteran has sufficiently identified further VA medical records he desires VA to obtain.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

Specifically, the Veteran's attorney has repeatedly written to the RO, most recently in April 2016, asking that the Veteran's medical records from the VA Medical Center (VAMC) in Alexandria, Louisiana, be obtained.  The attorney specified that these records were related to the Veteran's appeal for a TDIU.  

The claims file most recently includes an April 2016 RO request to that VAMC, which states "Veteran reports treatment at VAMC Alexandria from 1/1975 to Present."  This request goes on to state that "records from 12/27/1990 to 10/31/1996" were previously received.  Accordingly, a request was made for "treatment records from periods: 1/1/1975 to 12/26/1990 and 11/1/1996 to 6/2/1998."  

Earlier, in October 2015, multiple VA medical records dated between 1974 and 1995 were obtained.  However, these appear to be associated with a request to the New Orleans VAMC and not the Alexandria facility.  At present, it does not appear that the Alexandria VAMC has responded to the RO's April 2016 request for records.    

Accordingly, as the Veteran has sufficiently identified further VA medical records he desires VA to obtain, this matter must be remanded.  Because the matters on appeal are intertwined, they must all be remanded at this time.  See, e.g., September 2015 Memorandum Decision at 9.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all sufficiently identified VA treatment records not already associated with the claims file, including records at the Alexandria VAMC from January 1, 1975, to December 26, 1990, and from November 1, 1996, to June 2, 1998.  

2.  All attempts to fulfill the preliminary development specified in paragraph 1 above must be documented in the claims file, and the Veteran must be notified of the results of any unsuccessful efforts.  

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records. 

3.  After completing all actions set forth in paragraphs 1-2, plus any further action needed as a consequence of the development completed in paragraphs 1-2 above, readjudicate the appeal.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

